POULIOT, J.
After a jury’s verdict for the plaintiff in the sum of $103.92, the defendant moves for a new trial on the usual grounds.
About mid-afternoon of August 5, 1930, the plaintiff’s truck driver, Raymond J. Gonsalves, had been delivering merchandise on Clemenee street in Providence, his truck being parked on that street about. three automobile lengths away from Washington street. The truck driver started up his truck and proceeded to go out into Washington street in second speed at a rate of 8 to 10 miles per hour. When he reached the intersection of the two streets his view of Washington street to the west was blocked by automobiles parked along the south side of that street. He kept on going and it was not until the seat of his truck got beyond the parked automobile on the corner and the front part of his truck was on the inbound track that he was able to get a view of Washington street to his left. He then for the first time saw a trolley oar coming along on the inbound track about 75 feet away at a speed of about 20 miles per hour. He increased the speed of his truck when he saw a collision was impending in an attempt to get off the track but was •struck at the left rear wheel.
:Substantially the same testimony was given by Mr. Carlson, the other liability witness produced by the plaintiff, but the value of his story is weakened by a written statement which he gave on August 13, in which he said that the trolley car was 25 to 30 feet away when the front wheels of the truck came onto the track and that the truck would have been hit in the center if its operator had not “stepped ■on the gas.”
The defendant produced three witnesses on liability: James J. Doherty, who was the motorman, Patrick Fitzpatrick, a passenger, who saw the truck come out of Clemenee street, and Henry F. Duquette, a police officer, who was a passenger on the car.
The picture presented by the testimony of the defendant’s witnesses is-that the truck came out of Clemenee street at a rate of speed which was excessive under the circumstances and. while the trolley car was so near that the motorman was unable to stop it and prevent a collision.
There clearly is no preponderance of the evidence favorable to the plaintiff. Having in mind the manner in which the witnesses gave their testimony, a consideration of the evidence indicates that the truck driver was not as careful as an ordinarily prudent driver would have been under the-traffic conditions that existed on that afternoon and that defendant's motorman did all he possibly could do to avert a collision. As one witness put it, the truck driver “tried to beat the car” and the accident resulted from that act.
Defendant’s motion for a new trial is granted.